Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158402                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
                                                                    SC: 158402
  In re G. GRABOWSKI, Minor.                                        COA: 341810
                                                                    Wexford CC Family Division:
                                                                    16-026501-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the August 16, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2018
           s1016
                                                                               Clerk